Motion by appellants to dispense with printing granted. The appeals will be heard on the original papers (including the typed minutes) and on appellants’ typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellants are directed to file six copies of their typewritten brief and to serve one copy on the District Attorney. Motion by appellants to enlarge time to perfect appeals granted; time enlarged to the March Term, beginning February 26, 1962; appeals ordered on the calendar for said term. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.